In his motion for a rehearing, appellant challenges the correctness of our decision on the questions presented in his bill of exception relative to the remarks made by the district attorney in his opening argument to the jury. While Mr. Milam's *Page 54 
reputation was not put in issue, yet the law presumes every person to be a good and substantial citizen unless the contrary be shown.
We think this much of the argument was justified, although the remainder may not have been. Appellant, however, made a blanket objection to all of the remarks complained of in his bill. It is the well established rule that if a part of an argument is justified and part is not, then the objection should be directed specifically to the unauthorized remarks. See Gay v. State, 134 Tex.Crim. Rep., 115 S.W.2d 929.
We have again reviewed the entire record with great care, but remain of the opinion that the conclusion reached by us, as expressed in the original opinion, properly disposed of all his contentions, and we see no need of again entering upon an extended discussion of the same questions.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.